Case 8:09-cv-02308-CEH-AAS Document 1227 Filed 02/08/21 Page 1 of 4 PageID 15702




                           UNITED STATES DISTRICT COURT FOR
                            THE MIDDLE DISTRICT OF FLORIDA
                               CASE NO: 09-cv-2308-CEH-AAS

  KEITH STANSELL et al.,

         Plaintiffs,

  vs.

  REVOLUTIONARY ARMED FORCES OF
  COLOMBIA, et al.

        Defendants.
  ___________________________________

                      STIPULATED ORDER GOVERNING
              CONFIDENTIALITY OF INFORMATION AND DOCUMENTS
                  PRODUCED BY INTERACTIVE BROKERS LLC

         Plaintiffs and Non-party, Interactive Brokers LLC (the “Interactive Brokers”),

  hereby stipulate as follows:

         1.        Plaintiffs served Interactive Brokers with a Subpoena to Produce

  Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

  dated January 21, 2021 (“Subpoena”) in aid of post-judgment execution in the above

  styled action.

         2.        The Subpoena requests information pertaining to an account at Interactive

  Brokers that has been frozen, seized, blocked or otherwise subject to U.S. government

  restriction.

         3.        Plaintiffs and Interactive Brokers hereby stipulate, without any admission

  that such is necessary under applicable law, that Interactive Brokers’s response to the
Case 8:09-cv-02308-CEH-AAS Document 1227 Filed 02/08/21 Page 2 of 4 PageID 15703




  Subpoena, including any documents and information provided in response to the

  Subpoena, will be subject to the terms described herein.

        4.      Confidential Information. The term “Confidential Information” includes

  all documents and other information concerning any account about which information is

  furnished, made available, or otherwise disclosed to Plaintiffs by or on behalf of

  Interactive Brokers. Confidential Information shall exclude information which:

        (i)     was or becomes generally available to the public other than as a result of a

        disclosure by Plaintiffs or Plaintiffs’ agents or Representatives (as defined below);

        (ii)    was available to Plaintiffs on a non-confidential basis prior to its disclosure

        by Interactive Brokers; or

        (iii)   becomes available to Plaintiffs on a non-confidential basis from an

        independent source, provided that such source was not itself bound by an

        obligation of confidentiality owed to Interactive Brokers and known to Plaintiffs.

        Confidential Information shall specifically include all materials made available to

        Plaintiffs in connection with the Subpoena served on Interactive Brokers on or

        about January 21, 2021, in connection with the above-captioned proceeding.

        5.      Duty of Confidentiality. Plaintiffs shall not disclose, copy, reproduce,

  distribute, give, or otherwise permit transmittal in any manner the Confidential

  Information to any person other than to Plaintiffs’ Representatives (as defined below).

  The Confidential Information may be disclosed to Plaintiffs’ attorneys, agents, advisors,

  experts and representatives, and to individuals acting in similar capacities on Plaintiffs’

  behalf, who need to know such information for the purpose of evaluating the issues

                                               2
Case 8:09-cv-02308-CEH-AAS Document 1227 Filed 02/08/21 Page 3 of 4 PageID 15704




  arising in the above-captioned litigation (Plaintiffs’ “Representatives”). Plaintiffs shall

  inform his Representatives of the confidential nature of all Confidential Information and

  shall require Plaintiffs’ Representatives: (a) to comply with the duty of confidentiality

  and the other provisions of this Agreement; and (b) to return all Confidential Information

  to Plaintiffs upon request.

         6.      Purpose. Plaintiffs shall use (and therefore may disclose) the Confidential

  Information:

         (a)     in aid of post-judgment execution or proceedings in the above captioned

         litigation, including, without limitation, in any other proceeding, domesticating, or

         otherwise involving or relating to the Judgment entered in this action (the

         “Judgment”);

         (b)     seeking to enforce the Judgment;

         (c)     as allowed by any future Court order (and nothing in this Stipulation shall

         in any way limit or restrict use or disclosure of the Confidential Information,

         which may be otherwise permitted by any such Court order);

         (d)     for such other purposes and/or disclosures as agreed to in writing by

         counsel for Plaintiffs and Interactive Brokers;

         (e)     prosecuting or defending any action or third-party action brought to enforce

         the Judgment; or

         (f)     to determine the rights of any person in any property, account, funds or

         assets that Plaintiffs may be seeking to garnish or execute upon in order to satisfy

         the Judgment.

                                               3
Case 8:09-cv-02308-CEH-AAS Document 1227 Filed 02/08/21 Page 4 of 4 PageID 15705




        7.     Permitted Disclosure. In the event that Plaintiffs are required by law (by

  oral questions, interrogatories, requests for information or documents, subpoenas, civil

  investigative demand, or similar process) to disclose any Confidential Information,

  Plaintiffs may, in the absence of a protective order, disclose such information without

  liability, subject to providing at least ten (10) days advanced notice to Interactive

  Brokers.

  Dated: February 8, 2021.

  PORTER & KORVICK, P.A.                         DAY PITNEY LLP
  Attorneys for Plaintiffs                       Attorneys for Interactive Brokers LLC
  9655 S. Dixie Highway #208                     242 Trumbull Street
  Miami, FL 33134                                Hartford, CT 06103
  Telephone: (305) 373-5040                      Telephone: (860) 275-0100
  Email: tkorvick@porterandkorvick.com           Email: emsandler@daypitney.com

  By: /s/ Tony Korvick__________                 By: /s/ Erick M. Sandler_________
          Tony Korvick                                  Erick M. Sandler
          Florida Bar No. 768405                        (admitted in CT, NY, MA)


        DONE AND ORDERED, in Tampa, Florida this ____________, 2021.


                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE




                                             4
